Citation Nr: 1737991	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  06-21 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial increased evaluation for residuals of a fracture of the right foot, to include neuroma of the right foot, currently evaluated at 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army National Guard from July 2000 to November 2000 and the U.S. Army from May 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The rating decision, in pertinent part, granted service connection for residuals of a fracture of the right foot, with an evaluation of zero percent effective February 17, 2005. The Veteran perfected a timely appeal.

In October 2008, the RO issued a supplemental statement of the case (SSOC) and awarded an increased evaluation of 10 percent for residuals of a fracture of the right foot, to include neuroma, effective July 13, 2007, the date of VA treatment records. As this was not a full grant of the benefit sought, the appeal continued. See AB v. Brown, 6 Vet. App. 35 (1993). In February 2009, the RO issued an SSOC awarding a 10 percent evaluation for residuals of a fracture of the right foot from the original effective date of February 17, 2005. Here, the claim remains in controversy because less than the maximum available benefits have been awarded. Id.

In July 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in September 2011 and March 2017. The Board remanded the claim for additional development. The matter is once again before the Board for appellate consideration of the issue on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's residuals of a fracture of the right foot, to include neuroma of the right foot with plantar fasciitis, are more productive of moderately severe impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no higher, for residuals of a fracture of the right foot, to include neuroma of the right foot with plantar fasciitis, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by letters in April 2005 and September 2008.

The Veteran's claim for a higher initial rating arises from disagreement with the initial evaluation that was assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The record contains the Veteran's post-service VA and private treatment records; service treatment records; the Veteran's statements; and reports of VA examinations. The Veteran was provided VA medical examinations in June 2005, August 2007, January 2008, and May 2017.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board is also satisfied that there has been substantial compliance with the March 2017 remand directives, which included affording the Veteran a VA examination. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998). The Veteran was afforded a VA examination in May 2017. The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating for Residuals of a Fracture of the Right Foot

Applicable Laws and Regulations

By way of background, the Veteran was granted service connection for residuals of a fracture of the right foot, to include neuroma of the right foot in an August 2005 rating decision. A noncompensable rating was assigned pursuant to Diagnostic Code (DC) 5284, effective February 17, 2005, the day following his discharge from active service. The Veteran alleges that his service-connected disability warrants a higher rating.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). See also Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's right foot condition is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for other foot injuries not described by other diagnostic codes. Under DC 5284, a 10 percent rating contemplates moderate foot injury; a 20 percent rating contemplates moderately severe foot injury; and a 30 percent rating contemplates severe foot injury. The Note corresponding to the DC indicates that the actual loss of use of the foot is rated at 40 percent. 

The words "moderate," "moderately severe," and "severe" are not defined by DC 5284. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." 38 C.F.R. § 4.6. 

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. § 4.63. Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca, supra. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Factual Background and Analysis

Service treatment records reflect that the Veteran fractured the 3rd metatarsal of his right foot. The Veteran underwent a VA examination in June 2005 at which time he reported aching pain in his right foot with any type of prolonged walking, standing, or climbing. The Veteran denied weakness in the right foot. Additionally, he reported no swelling, heat or redness, fatigability, or lack or endurance. Upon examination, no bone deformities were noted and there was no painful motion of the joint. The Veteran did not report additional pain, fatigue, weakness, or lack of endurance following repetitive use. The Veteran stated that he had no periods of flare-up but that pain in the right foot was constantly present except when at rest. The examiner indicated that there was no evidence of painful motion, edema, or instability. The Veteran was assigned a noncompensable evaluation based on mild residuals, effective February 17, 2015. 

The Veteran was next afforded a VA examination to assess the severity of his service-connected residuals of a fractured right foot, to include neuroma, in August 2007. The Veteran reported pain in the midfoot that went through to the plantar surface of the foot. He reported receiving a cortisone shot in 2007 that gave only temporary symptomatic relief and he indicated that he took Tylenol or aspirin daily with minimal symptomatic relief. The Veteran indicated having daily pain of 8 out of 10 and indicated that wet weather caused increased foot pain. It was also noted that Veteran used a cane for walking approximately four times per month to relieve pressure on the right foot. He further reported daily edema of the foot on the top and indicated that he had missed 4 days of work in the past year because of his right foot. 

Upon examination, the examiner noted obvious puffy edema of the dorsum of the right foot. Palpation of the right forefoot resulted in soft tissue puffiness without heat. The examiner noted dorsal tenderness over the 3rd and 4th metatarsals both dorsally and on the plantar aspect. There was an arch present that was minimal with and without weightbearing; minimal inversion of the right foot with weightbearing; and 3-degree lateral rotation of the right foot in a standing position. The examiner noted that without the use of his cane and walking, the Veteran had a slight limp. There was no weakness, pain, or fatigue noted in repetitions of the right ankle or the toes. The examiner diagnosed the Veteran with status post fracture, right, 3rd metatarsal with residual edema, as well as chronic plantar fasciitis, and neuroma of the right foot which the examiner opined was as likely as not a result of the Veteran's prior foot injury. The examiner indicated that the Veteran's file was not available for review that day but that VA electronic medical records had been reviewed. 

In January 2008, the same VA examiner who conducted the August 2007 examination issued a clarification of his previous findings with respect to the Veteran's plantar fasciitis of the right foot. The examiner indicated that he reviewed the Veteran's C-file. He further explained that the diagnosis of right chronic plantar fasciitis was the correct diagnosis, but that he could not determine whether the plantar fasciitis of the right foot was secondary to the Veteran's right foot fracture without resorting to mere speculation. The examiner cited a 2003 medical record which indicated that the Veteran had left foot plantar fasciitis and opined that the presence of left and right foot fasciitis indicated that the Veteran was prone to have plantar fasciitis and that the bilateral disease limited his ability to site an injury as a cause or residual of an injury.  

In an SSOC issued in October 2008, the Veteran's right foot fracture was increased to 10 percent disabling, effective July 13, 2007, based upon the findings of the August 2007 VA examination. A subsequent February 2009 SSOC concluded that the Veteran's 10 percent evaluation was warranted from the original effective date of February 17, 2005.

As mentioned above, the Veteran testified at a Board hearing in July 2011. At the hearing, the Veteran provided testimony that his disability had worsened since the August 2007 examination. He testified that he could not drive more than one to two hours on the highway and a maximum of thirty minutes in stop-and-go traffic due to cramping and pain in his right foot. He further indicated that his job required him to do a lot of standing and walking and that he was often forced to take sitting breaks because of his foot, which he felt affected his job performance. The Veteran described his pain as 10 out of 10 and asserted that he experienced numbness and changes in temperature in his foot, as well as occasional spasms of his right foot, often when going to sleep. The Veteran indicated that he utilized a cane and that he experienced flare-ups in hot humid weather. 

In September 2011, the Board remanded the Veteran's claim after determining that a new VA examination was necessary to assess the current level of severity of the Veteran's service-connected right foot disability. 

Per the Board's remand directives, the Veteran was scheduled for a VA examination in October 2015. The Veteran failed to report to the examination; however, it was noted in the claims file that the Veteran's address on file was incorrect. A new examination request was generated as required by the Board's remand. 

The Veteran was scheduled for a January 2016 VA examination. The Veteran cancelled the appointment due to inclement weather. Further documentation in the claims file showed that cancellation remarks were made indicating that the Veteran was involved in a car accident, as a result of the weather. The Veteran was then rescheduled for a February 2016 VA examination. The Veteran failed to report to the examination. 

In an October 2016 letter to the Board, the Veteran stated that he cancelled the February 2016 VA examination appointment because he had to care for his disabled children who are wholly dependent on him. He stated that he called the clinic where the VA exam was to take place and left a voicemail message. The Veteran stated that while he never received a call back, he assumed that his message was received and that the appointment was successfully canceled. In the October 2016 letter, the Veteran also requested a VA examination prior to adjudication by the Board. 

The Board found that good cause had been shown for the Veteran's failure to report to the VA examination, as demonstrated in the October 2016 letter to the Board. Thus, in March 2017, the Board remanded the claim to afford the Veteran a final opportunity to attend a scheduled VA examination.

The Veteran was afforded a VA examination in May 2017. The Veteran reported increased right foot pain with prolonged standing, walking, driving, stair climbing, and swimming. He reported that his pain increased when exposed to cold damp weather. He additionally reported that flare-ups impacted the function of the right foot and contributed to functional loss. The examiner noted pain on the use of the right foot and pain on manipulation. There was no indication of swelling on use. The Veteran had extreme tenderness of plantar surfaces on the right foot but it was noted that tenderness was improved by orthopedic shoes or appliances. The Veteran reported having used arch supports but it was noted that these did not relieve his symptoms. The examiner noted pain on examination which contributed to functional loss, noting pain on weight-bearing, disturbance of locomotion, and interference with standing. There was no evidence of pain on passive range of motion testing or when the joint was used in non-weight bearing. It was noted that it was medically feasible to test the joint and that the Veteran tolerated the examination without any noted pain on passive range of motion testing and with non-weight bearing. 

The examiner stated that pain was the functional limitation impacting ability during flare-ups. During the examination, the Veteran was able to perform repetitive range of motion maneuvers without limitation due to pain, weakness, fatigue, or incoordination. The examiner noted that there was no other functional loss during flare-ups or when the foot was used repeatedly over a period of time. Imaging studies of the foot were performed but there was no evidence of degenerative or traumatic arthritis and no other significant diagnostic test findings or results. 

The examiner opined that the overall severity of the Veteran's right foot disability can be characterized as moderate, noting that the Veteran was able to use his right foot, but that he reported pain, swelling and dragging of the foot with prolonged use. The Veteran further stated that as a result of his right foot pain he was unable to ride a bike, hike, or participate in physical family activities. 

Upon review of the evidence, the Board finds that the Veteran's overall disability picture supports a rating of 20 percent, but no higher, for the entirety of the appeal period for his right foot based on symptomatology that most nearly approximates a moderately severe foot injury.  In this regard, the May 2017 VA examination indicated moderate pain in the Veteran's right foot, which worsened with standing or walking. Furthermore, tenderness on palpation has been repeatedly reported. The evidence of record also includes subjective complaints of pain, aching, fatigue, and swelling.  Significantly, the August 2007/January 2008 VA examiner noted the presence of plantar fasciitis and initially found that the disorder was secondary to the service connected foot disability.  After a review of the file, the VA examiner finally found that it could not be determined whether the plantar fasciitis was secondary to the service connected right foot disability because the presence of left and right foot fasciitis indicated that the Veteran was prone to have plantar fasciitis and that the bilateral disease limited his ability to site an injury as a cause or residual of an injury.  The Board recognizes that service connection is in effect for plantar fasciitis affecting the left foot.  The Board resolves reasonable doubt in favor of the Veteran and finds that the plantar fasciitis affecting the right foot is a progression of the service connected right foot disability.  There is no specific diagnostic code for plantar fasciitis.  The service connected right foot disability is expanded to include plantar fasciitis.  Considering all the symptomatology affecting the right foot, the Board finds that the impairment more nearly approximates a moderately severe foot disability thereby warranting a higher initial rating of 20 percent.  While the Board finds that the Veteran's right foot symptoms reach the level of moderately severe impairment, the evidence fails to reveal more severe manifestations that more nearly approximate a severe injury in the right foot. Neither the lay or medical evidence persuasively reflects that the Veteran's residuals of fracture of the right foot, to include neuroma of the right foot with plantar fasciitis results in functional loss that more nearly approximates a severe foot injury even in consideration of the totality of his symptoms. See DeLuca, Mitchell, supra. 

Specifically, the May 2017 VA examiner indicated that his right foot disability had an impact on the Veteran's occupation and daily activities but did not indicate that it prevented the Veteran from engaging in these activities. The Veteran has testified that his pain is worsened with prolonged standing or walking. He also noted pain and fatigue due to his work. While these flare-ups of symptoms are noted, there is no persuasive evidence indicating that the functional impairment is impacted to the level of severe. Thus, the Board finds that the evidence supports a 20 percent rating for residuals of fracture of the right foot, to include neuroma of the right foot with plantar fasciitis, but no higher, even taking into account the Veteran's additional functional limitation due to pain and other symptoms. Id.; see also 38 C.F.R. §§ 4.40, 4.45. 

The Board has also considered other potentially applicable Diagnostic Codes. See Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that separate ratings may be assigned if the symptomatology is not duplicative or overlapping). In this regard, the other diagnostic codes pertinent to the evaluation of foot disabilities that provide for a higher or separate rating are not applicable because there is no indication that such foot disabilities have been diagnosed or are related to the Veteran's service-connected residuals of fracture of the right foot, to include neuroma of the right foot with plantar fasciitis. The evidence of record does not show a diagnosis of flatfoot, weak foot, claw foot, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones. See 38 C.F.R. § 4.71a, DCs 5277-5278, 5281-5283. Therefore, absent a diagnosis of such disorders related to the Veteran's service-connected residuals of fracture of the right foot, to include neuroma of the right foot with plantar fasciitis, these diagnostic codes are inapplicable. See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  In regard to DC 5279 metatarsalgia, anterior (Morton's disease), and otherwise known as Morton's neuroma, the increase from noncompensable to 10 percent was partly in recognition of the presence of a neuroma.  Thus, to assign a separate evaluation for the same symptomatology under DC 5279 would constitute a pyramiding of benefits which is impermissible.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In reaching the foregoing determination, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected right foot disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and swelling. The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses. See Layno, 6 Vet. App. at 470. He is not, however, competent to identify a specific level of disability relating his right foot disability to the appropriate diagnostic codes. Rather, the competent medical evidence offering detailed specific objective findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities. As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the Veteran's service-connected right foot disability. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right foot disability; however, the Board finds that his symptomatology has been stable throughout the appeal period. To the extent that the Veteran's symptomatology warranted a higher initial rating than the noncompensable rating that the Veteran was initially assigned, the Board finds that the AOJ rectified this issue through its issuance of supplemental statements of the case in October 2008 and February 2009. Therefore, assigning additional staged ratings for this disability is not warranted.

Based on the evidence of record, the Board finds that the Veteran's service-connected residuals of fracture of the right foot, to include neuroma of the right foot with plantar fasciitis warrants a 20 percent rating but that there is no basis for an award in excess of 20 percent. In making this determination, all doubt has been resolved in the Veteran's favor. 38 C.F.R. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased rating of 20 percent for residuals of fracture of the right foot, to include neuroma of the right foot with plantar fasciitis is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


